Exhibit 10.6
SEPARATION AGREEMENT
This Separation Agreement (“Agreement”) is made and entered into as of
November 4, 2009 by and between Anthony Seaber, an individual (“Seaber”), and
HealthSport, Inc., a Delaware corporation (“HealthSport”), with respect to the
following facts:
A. Seaber has served as a director of HealthSport.
B. Seaber now desires to resign from his position as director of HealthSport.
C. Seaber and HealthSport now desire to release one another from certain claims
that they may have against one another arising out of Seaber’s director position
with HealthSport and otherwise prior to the date of this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and intending to be legally bound, HealthSport and Seaber agree as
follows:
Section 1. Resignation. Seaber hereby resigns as a director of HealthSport
effective as of the date of this Agreement. Seaber will return to HealthSport
all property owned by HealthSport, including all originals and copies of the
following, whether in Seaber’s possession or previously removed by Seaber from
HealthSport’s premises and still existing, and whether recorded on paper,
computer disk, other computer readable-form, or any other medium: all computers,
office equipment, company assets, lists, correspondence, books, letters,
records, financial data, product information, formulas, sales information and
other materials and writing owned by HealthSport or used by it in connection
with the conduct of its business.
Section 2. Separation Payment. As separation compensation, HealthSport shall,
subject to Seaber’s satisfaction of any withholding or other taxes that may be
due:
(i) Pay to Seaber the sum of $10,000 which shall be paid on or before
December 1, 2009; and
(ii) Issue 100,000 unregistered shares of common stock of HealthSport to Seaber
on or before December 1, 2009.
Seaber shall be solely responsible for payment of any and all applicable taxes
associated with this Agreement.
Section 3. Section 409A Compliance. This Agreement is intended to comply with
the requirements of section 409A of the Internal Revenue Code (“409A”). In the
event this Agreement or any benefit paid to Seaber hereunder is deemed to be
subject to 409A, Seaber hereby consents to the Company adopting such conforming
amendments as the Company deems necessary, in its reasonable discretion, to
comply with 409A. If upon Seaber’s “separation from service” within the meaning
of 409A, he is then a “specified employee” (as defined in 409A), then solely to
the extent necessary to comply with 409A and avoid the imposition of taxes under
409A, the Company shall defer payment of “nonqualified deferred compensation”
subject to 409A payable as a result of and within six (6) months following such
separation from service until the earlier of (i) the first business day of the
seventh month following Seaber’s separation from service, or (ii) ten (10) days
after the Company receives written notification of Seaber’s death. Any such
delayed payments shall be made without interest. In addition, to the extent
required by 409A, any expense reimbursement payments to Seaber must be made by
no later than the end of Seaber’s taxable year following the taxable year in
which the expense is incurred. Such reimbursement or in-kind benefit rights may
not be subject to liquidation or exchange for another benefit. The Company (nor
any of its directors, employees or agents) shall not be liable to Seaber or
other persons as to any unexpected or adverse tax consequence realized by Seaber
or other person as a result of this Agreement or any payment or benefit provided
under this Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 4. Ongoing Obligations. In addition to Seaber’s ongoing obligations as a
director of HealthSport, Seaber agrees to remain reasonably available to
HealthSport and its senior executives via telephone for a period of thirty
(30) days from the date of this Agreement to respond to questions and assist
with issues related to the transition of Seaber’s responsibilities with
HealthSport.
Section 5. Indemnification Claims Not Released. Seaber retains, and does not
release in this Agreement any rights to indemnification in accordance with the
terms of HealthSport’s articles of incorporation or bylaws.
Section 6. General Release. Except for the claims set forth in Section 5 above,
Seaber for himself, his heirs, executors, administrators, assigns and
successors, fully and forever releases and discharges HealthSport and its
current, former and future parents, subsidiaries, affiliates, related entities,
employee benefit plans and their fiduciaries, predecessors, successors,
officers, directors, shareholders, agents, employees and assigns (collectively,
“Releases”), with respect to any and all claims, liabilities and causes of
action, of every nature, kind and description, in law, equity or otherwise,
which have arisen, occurred or existed at any time prior to the signing of this
Agreement, including, without limitation, any and all claims, liabilities and
causes of action arising out of or relating to Seaber’s employment relationship
and director relationship with HealthSport prior to the date of this Agreement.
Section 7. Knowing Waiver of Employment-Related Claims. Seaber understands and
agrees that, with the exception of potential employment-related claims
identified below, he is waiving any and all rights he may have had, now has, or
in the future may have, to pursue against any of the Releases any and all
remedies available to him under any employment-related causes of action,
including without limitation, claims of wrongful discharge, breach of contract,
breach of the covenant of good faith and fair dealing, fraud, violation of
public policy, defamation, discrimination, personal injury, physical injury,
emotional distress, claims under Title VII of the Civil Rights Act of 1964, as
amended, the Americans With Disabilities Act, the Federal Rehabilitation Act,
the California Fair Employment and Housing Act, the California Family Rights
Act, the Equal Pay Act of 1963, the provisions of the California Labor Code and
any other federal, state or local laws and regulations relating to employment,
conditions of employment (including wage and hour laws), perquisites of
employment (including but not limited to claims relating to stock and/or stock
options) and/or employment discrimination. Claims not covered by the release
provisions of this Agreement are (i) claims for unemployment insurance benefits,
(ii) claims under the California Workers’ Compensation Act, and (iii) claims for
indemnity under the California Labor Code, (iv) claims arising from
HealthSport’s nonperformance under this Agreement and (v) any challenge to the
validity of Seaber’s release of claims under the Age Discrimination in
Employment Act of 1967, as amended, (“ADEA”) as set forth in Section 7 below.
Seaber expressly waives any right to recovery of any type, including damages and
reinstatement, in any administrative or court action, whether state or federal,
and whether brought by him or on his behalf, related in any way to the matters
released herein.

 

-2-



--------------------------------------------------------------------------------



 



Section 8. Knowing Waiver of ADEA Claims. Seaber acknowledges that he is
knowingly and voluntarily waiving and releasing any rights he may have under the
federal Age Discrimination in Employment Act of 1967, as amended. He also
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which he was already was entitled. Seaber
further acknowledges that he has been advised by this writing, as required by
law, that: (i) his waiver and release specified in this paragraph do not apply
to any rights or claims that may arise after the date he signs this Agreement or
to any challenge to the validity of this waiver of ADEA claims; (ii) he has been
advised hereby that he has the right to consult with an attorney prior to
executing this Agreement; (iii) he has twenty one (21) days to consider this
Agreement (although he may choose to voluntarily execute this Agreement
earlier); (iv) he has seven (7) days following his execution of this Agreement
to revoke the Agreement (in writing); and (v) this Agreement will not be
effective until the date upon which the revocation period has expired, which
will be the eighth (8th) day after this Agreement is executed by Seaber.
Section 9. Waiver of Civil Code § 1542. Seaber expressly waives any and all
rights and benefits conferred upon him by Section 1542 of the Civil Code of the
State of California, which states as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Seaber expressly agrees and understands that the release given by him pursuant
to this Agreement applies to all unknown, unsuspected and unanticipated claims,
liabilities and causes of action which he may have against any of the other
Releases.
Section 10. Severability of Release Provisions. Seaber agrees that if any
provision of the release given by him under this Agreement is found to be
unenforceable, it will not affect the enforceability of the remaining provisions
and the courts may enforce all remaining provisions to the extent permitted by
law.
Section 11. Representation Regarding Legal Actions. Seaber represents that, as
of the date of this Agreement, he has not filed any lawsuits, charges,
complaints, petitions, claims or other accusatory pleadings against the Releases
in any court or any with any governmental agency. Except for claims preserved by
law or expressly by this Agreement, Seaber promises never to sue any of the
Releases, or otherwise institute or participate in any legal or administrative
proceedings against any of the Releases, with respect to any claim covered by
the release provisions of this Agreement, unless he is compelled by legal
process to do so. Seaber promises and agrees that he shall not advocate or
incite the institution of, or assist or participate in, any suit, complaint,
charge or administrative proceeding by any other person against any of the
Releasees, unless compelled by legal process to do so.

 

-3-



--------------------------------------------------------------------------------



 



Section 12. Promise to Maintain Confidentiality of HealthSport’s Confidential
Information. Seaber acknowledges that due to the position he has occupied and
the responsibilities he has had at HealthSport, he has received confidential
information concerning HealthSport’s products, procedures, customers, sales,
prices, contracts, and the like. Seaber hereby promises and agrees that, unless
compelled by legal process, he will not disclose to others and will keep
confidential all information he has received while employed by HealthSport
concerning HealthSport’s products and procedures, the confidential purchasing
information relating to HealthSport’s customers, HealthSport’s sales,
HealthSport’s prices, the terms of any of HealthSport’s contracts with third
parties, and the like. Seaber agrees that a violation by him of the foregoing
obligation to maintain the confidentiality of HealthSport’s confidential
information will constitute a material breach of this Agreement.
Section 13. Entire Agreement. This Agreement constitutes the sole agreement
between the parties with respect to its subject matter and supersedes all prior
discussions, arrangements or agreements, whether written or oral, with respect
to its subject matter.
Section 14. Waiver, Amendment and Modification of Agreement. The parties agree
that no waiver, amendment or modification of any of the terms of this Agreement
shall be effective unless in writing and signed by all parties affected by the
waiver, amendment or modification. No waiver of any term, condition or default
of any term of this Agreement shall be construed as a waiver of any other term,
condition or default.
Section 15. Representation by Counsel. The parties acknowledge that they have
had the opportunity to be represented in negotiations for the preparation of
this Agreement by counsel of their own choosing, and that they have entered into
this Agreement voluntarily, without coercion. This Agreement shall be construed
in accordance with its plain meaning and not strictly for or against either
party.
Section 16. California Law. The parties agree that this Agreement and its terms
shall be construed under California law, without regard to any choice of law
provisions.
Section 17. Counterparts. This Agreement may be signed in multiple counterparts
and my be delivered by facsimile or electronic mail in portable document format
or other means intended to preserve the original graphical content of a
signature. Each such counterparts shall be an original and all of which, taken
together, shall constitute one and the same instrument.
Section 18. Period to Consider Terms of Agreement. Seaber acknowledges that this
Agreement was presented to him on November 4, 2009 and that he is entitled to
have up to twenty-one (21) days’ time in which to consider the terms of this
Agreement. Seaber acknowledges that he has obtained the advice and counsel from
the legal representative of his choice and executes this Agreement having had
sufficient time within which to consider its terms. Seaber represents that if he
executes this Agreement before 21 days have elapsed, he does so voluntarily,
upon the advice and with the approval of his legal counsel, and that he
voluntarily waives any remaining consideration period.

 

-4-



--------------------------------------------------------------------------------



 



Section 19. Revocation of Agreement. Seaber understands that after executing
this Agreement, he has the right to revoke it within seven (7) days after his
execution of it. Seaber understands that this Agreement will not become
effective and enforceable unless the seven-day revocation period passes and
Seaber does not revoke the Agreement in writing. Seaber understands that this
Agreement may not be revoked after the seven-day revocation period has passed.
Seaber understands that any revocation of this Agreement must be made in writing
and delivered to HealthSport’s General Counsel within the seven-day period.
Section 20. Effective Date. This Agreement shall become effective and binding
upon the parties eight (8) days after Seaber’s execution thereof, so long as
Seaber has not revoked this Agreement within the time period and in the manner
specified in Section 19, above.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            /s/ Anthony Seaber       Anthony Seaber            HEALTHSPORT, INC.
      By:   /s/ Robert S. Davidson         Robert S. Davidson        Chairman of
the Board   

 

-5-